DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 22 February 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 31 January 2020 and 23 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/327,454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the copending application, wherein both of the respective claims include (similar limitations provided in bold):
A mobile robot comprising: 
a travel drive unit configured to move a main body; 
an image acquisition unit configured to acquire an image of surroundings of the main body; 
a sensor unit having one or more sensors configured to sense an object during the movement of the main body; 
a storage configured to, when the sensor unit senses an object, store position information of the sensed object and position information of the mobile robot, register an area having a predetermined size around a position of the sensed object as an object area in a map, and store an image acquired by the image acquisition unit in the object area; and 
a controller having an object recognition module configured to recognize an attribute of the object sequentially with respect to images acquired by the image acquisition unit in the object area, and determine a final attribute of the object based on a plurality of recognition results of the sequential recognition.

Regarding claim 13, Applicant provides similar limitations as in claim 1 of the copending application, wherein both of the respective claims include (similar limitations provided in bold):
A mobile robot comprising: 
a travel drive unit configured to move a main body; 
an image acquisition unit configured to acquire an image of surroundings of the main body; 
a sensor unit having one or more sensors configured to sense an object during the movement of the main body; 
a storage configured to, when the sensor unit senses an object, store position information of the sensed object and position information of the mobile robot, register an area having a predetermined size around a position of the sensed object as an object area in a map, and store the image acquired by the image acquisition unit in the object area; and 
a controller having an object recognition module configured to recognize an attribute of the object with respect to individual images acquired by the image acquisition unit in the object area, and determine a final attribute of the object based on a plurality of recognition results of the recognition.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant provides the claim limitation, “when an object recognition process is completed with respect to an entire of the object area”, however, based on the currently provided claim language, it is unclear what the metes and bounds regarding “an entire of the object area” encompass, and therefore the claim is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 8, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (US 2005/0182518 A1).
Regarding claim 1, Karlsson discloses a mobile robot (Figure 1, robot 100) comprising: 
a travel drive unit (Figure 1, motors 110, 112 and wheels 114, 116) configured to move a main body (Figure 1; at least as in paragraphs 0063-0064); 
an image acquisition unit (Figure 1, visual sensor 104, sensor B) configured to acquire an image of surroundings of the main body (Figure 1; at least as in paragraphs 0061-0063 and 0263); 
a sensor unit (Figure 1, sensor C, range sensor) having one or more sensors configured to sense an object during the movement of the main body (at least as in paragraphs 0057, 0059 and 0263); 
a storage (at least as in paragraph 0065, wherein the control can include hardware, such as microprocessors, memory, etc.) configured to, when the sensor unit senses an object, store position information of the sensed object and position information of the mobile robot, register an area having a predetermined size around a position of the sensed object as an object area in a map, and store an image acquired 
a controller (Figure 1, control 108) having an object recognition module configured to recognize an attribute of the object sequentially with respect to images acquired by the image acquisition unit in the object area, and determine a final attribute of the object based on a plurality of recognition results of the sequential recognition (Figures 1 & 10; at least as in paragraphs 0063-0066 and 0164-0167).
Regarding claim 2, Karlsson further discloses wherein the object recognition module is further configured to, when recognizing the attribute of the object sequentially with respect to the images acquired by the image acquisition unit, repeatedly perform a process of comparing a current recognition result and a previous recognition result (Figures 6, 10 & 13B; at least as in paragraphs 0132-0134, 0164-0167 and 0207-0208).
Regarding claim 3, Karlsson further discloses wherein the object recognition module is further configured to: compare the current recognition result and the previous recognition result; when the current recognition result and the previous recognition result are identical, maintain the current recognition result and increase a confidence therefor by applying a predetermined weight; and when the current recognition result and the previous recognition result are not identical, register a recognition result having a high confidence between the current object recognition result and the previous recognition result as new current recognition result (Figures 6, 10 & 13B; at least as in paragraphs 0132-0134, 0164-0167 and 0207-0208).
Regarding claim 5, wherein the object recognition module is further configured to: compare the current object recognition result and the previous recognition result; 
Regarding claim 7, Karlsson further discloses wherein the controller further comprises a travel control module configured to control driving of the travel drive unit according to the determined final attribute of the object (Figures 3A-3C; at least as in paragraphs 0076-0079).
Regarding claim 8, Karlsson further discloses wherein the position information of the mobile robot is calculated from odometry information (Figures 3A-3C; at least as in paragraphs 0076-0079).
Regarding claim 13, Karlsson discloses a mobile robot (Figure 1, robot 100) comprising: 
a travel drive unit (Figure 1, motors 110, 112 and wheels 114, 116) configured to move a main body (Figure 1; at least as in paragraphs 0063-0064); 
an image acquisition unit (Figure 1, visual sensor 104, sensor B) configured to acquire an image of surroundings of the main body (Figure 1; at least as in paragraphs 0061-0063 and 0263); 

a storage (at least as in paragraph 0065, wherein the control can include hardware, such as microprocessors, memory, etc.) configured to, when the sensor unit senses an object, store position information of the sensed object and position information of the mobile robot, register an area having a predetermined size around a position of the sensed object as an object area in a map, and store the image acquired by the image acquisition unit in the object area (at least as in paragraphs 0065, 0160, 0162 and 0167); and 
a controller (Figure 1, control 108) having an object recognition module configured to recognize an attribute of the object with respect to individual images acquired by the image acquisition unit in the object area, and determine a final attribute of the object based on a plurality of recognition results of the recognition (Figures 1 & 10; at least as in paragraphs 0063-0066 and 0164-0167).
Regarding claim 14, Karlsson further discloses wherein the object recognition module is further configured to determine the final attribute of the object based on at least one of frequencies, confidences, or average confidences of the plurality of recognition results (Figures 6 & 10; at least as in paragraphs 0132-0134, 0164-0167 and 0207-0208).
Regarding claim 15, Karlsson further discloses wherein the object recognition module is further configured to determine that a recognition result having a highest frequency in the plurality of recognition results, a recognition result having a highest 
Regarding claim 17, Karlsson further discloses wherein the controller further comprises a travel control module configured to control driving of the travel control unit according to the determined final attribute of the object (Figures 3A-3C; at least as in paragraphs 0076-0079).
Regarding claim 18, Karlsson further discloses wherein the position information of the mobile robot is calculated from odometry (Figures 3A-3C; at least as in paragraphs 0076-0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4, 6, 9-12, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2005/0182518 A1) in view of Francis, Jr. et al (US 8,984,136 B1, hereinafter Francis).
The teachings of Karlsson have been discussed above.
Regarding claim 4, Karlsson is silent regarding wherein the obstacle recognition module is further configured to, when an object recognition process is completed with respect to an entire of the object area, determine a last current recognition result as a final attribute of the object.  Francis discloses a mobile robot that utilizes object recognition as said robot travels through an environment.  Francis further discloses wherein as a result of the object detection, characteristics (i.e. attributes) may be determined, wherein said characteristics of said object may include any one or more of location, size, weight, color, instructions for use, etc.. Francis goes on to teach wherein machine learning algorithms may be employed to estimate the probability and/or confidence that a recognized object has been correctly identified, based on a comparison to a threshold level (Figure 4; at least column 9, lines 46-65, column 10, line 38-column 11, line 7 and column 25, lines 30-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Karlsson, to include Francis’s teachings of object recognition with machine learning algorithms, since Francis teaches wherein employing machine learning algorithms for object recognition provides increased situational awareness for a robot to 
Regarding claim 6, Karlsson is silent regarding wherein the object recognition module is further configured to register the object as a dangerous object or a non-dangerous object depending on the determined final attribute of the object.  Francis discloses a mobile robot that utilizes object recognition as said robot travels through an environment.  Francis further discloses wherein as a result of the object detection, characteristics (i.e. attributes) may be determined, wherein said characteristics of said object may include any one or more of location, size, weight, color, instructions for use, etc.. Francis goes on to teach wherein machine learning algorithms may be employed to estimate the probability and/or confidence that a recognized object has been correctly identified, based on a comparison to a threshold level (Figure 4; at least column 9, lines 46-65, column 10, line 38-column 11, line 7 and column 25, lines 30-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Karlsson, to include Francis’s teachings of object recognition with machine learning algorithms, since Francis teaches wherein employing machine learning algorithms for object recognition provides increased situational awareness for a robot to interact within an environment.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Karlsson and Francis as they are both directed towards mobile robots that utilize object recognition to identify objects 
Regarding claim 9, Karlsson is silent regarding wherein the obstacle recognition module is further configured to recognize, based on data pre-learned through machine learning, the attribute of the object sequentially with respect to the images acquired by the image acquisition unit in the object area.  Francis discloses a mobile robot that utilizes object recognition as said robot travels through an environment.  Francis further discloses wherein as a result of the object detection, characteristics (i.e. attributes) may be determined, wherein said characteristics of said object may include any one or more of location, size, weight, color, instructions for use, etc.. Francis goes on to teach wherein machine learning algorithms may be employed to estimate the probability and/or confidence that a recognized object has been correctly identified, based on a comparison to a threshold level (Figure 4; at least column 9, lines 46-65, column 10, line 38-column 11, line 7 and column 25, lines 30-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Karlsson, to include Francis’s teachings of object recognition with machine learning algorithms, since Francis teaches wherein employing machine learning algorithms for object recognition provides increased situational awareness for a robot to interact within an environment.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Karlsson and Francis as they are both directed towards mobile robots that utilize object recognition to identify objects within an environment and further generate/update a map of the area in which said mobile robot is located.
Regarding claim 10, Karlsson is silent regarding wherein the controller is further configured to perform control to extract a part of an image acquired by the image acquisition unit in correspondence to a direction in which the object sensed by the sensor unit is present, and recognize an object in the extracted part of the image.  Francis discloses a mobile robot that utilizes object recognition as said robot travels through an environment.  Francis further discloses wherein as a result of the object detection, characteristics (i.e. attributes) may be determined, wherein said characteristics of said object may include any one or more of location, size, weight, color, instructions for use, etc.. Francis goes on to teach wherein machine learning algorithms may be employed to estimate the probability and/or confidence that a recognized object has been correctly identified, based on a comparison to a threshold level (Figure 4; at least column 9, lines 46-65, column 10, line 38-column 11, line 7 and column 25, lines 30-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Karlsson, to include Francis’s teachings of object recognition with machine learning algorithms, since Francis teaches wherein employing machine learning algorithms for object recognition provides increased situational awareness for a robot to interact within an environment.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Karlsson and Francis as they are both directed towards mobile robots that utilize object recognition to identify objects within an environment and further generate/update a map of the area in which said mobile robot is located.
Regarding claim 11, Karlsson is silent regarding wherein a plurality of continuous images acquired by the image acquisition unit is stored in the storage, and 
Regarding claim 12, Karlsson is silent regarding wherein a plurality of continuous images acquired by the image acquisition unit is stored in the storage, and 
Regarding claim 16, Karlsson is silent regarding wherein the object recognition module is further configured to perform control to register the object as a dangerous 
Regarding claim 19, Karlsson is silent regarding wherein the object recognition module is further configured to recognize, based on data pre-learned through machine learning, the attribute of the object with respect to the individual images acquired by the image acquisition unit in the object area.  Francis discloses a mobile robot that utilizes object recognition as said robot travels through an environment.  Francis further 
Regarding claim 20, Karlsson is silent regarding wherein a plurality of continuous images acquired by the image acquisition unit is stored in the storage, and wherein the controller is further configured to extract, based on a moving direction and a moving speed of the main body, a part of an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images and recognize an object in the extracted part of the image.  Francis discloses a mobile robot that utilizes object recognition as said robot travels through an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664